



COURT OF APPEAL FOR ONTARIO

CITATION: Hilson v. 1336365 Alberta Ltd., 2019 ONCA 653

DATE: 20190813

DOCKET: C65298

Hoy A.C.J.O., Feldman and Huscroft JJ.A.

BETWEEN

Janet Louise Hilson

Plaintiff (Respondent/Appellant by way of cross-appeal)

and

1336365 Alberta Ltd., 1336367 Alberta Ltd.,
    1336364 Alberta Ltd., 1320950 Alberta Ltd., 1336366 Alberta Ltd.,
Ross
    Charles Lightle and Barbara Lightle

Defendants (
Appellants/Respondents
    by way of cross-appeal
)

Jonathan Rosenstein, for the appellants/respondents by
    way of cross-appeal

Howard W. Reininger, for the respondents/appellants by
    way of cross-appeal

Heard: November 15, 2018

On appeal from the judgment of Justice Richard A. Lococo
    of the Superior Court of Justice, dated March 26, 2018, with reasons reported
    at 2018 ONSC 1836.

REASONS FOR DECISION

[1]

On May 27, 2019, the court released a judgment in this appeal in error.
    One of the members of the panel that heard the appeal, Justice Huscroft, was
    not provided with either the draft judgment for review or the final judgment
    for signature. The judgment was signed, in error, by another justice who was
    not a member of the panel that heard the appeal.

[2]

As a result, the judgment released May 27, 2019 is not a judgment of the
    court. It is of no force or effect and has been withdrawn.

[3]

The parties were informed that the panel that heard the appeal remained
    seized of the matter and were invited to make written submissions.

[4]

Having considered those submissions, we have concluded that the appeal
    must be re-heard by a differently constituted panel of the court.

[5]

As a result of the error, Justice Huscroft did not participate in the
    preparation of the panels judgment. This cannot now be corrected, as the
    respondent submits. The panel of judges that rendered judgment was not the same
    panel that heard the appeal. The respondents proposal that Justice Huscroft
    now review and either assent to or dissent from a judgment that he had no role
    in making must be rejected. The decision-making process has been compromised
    and this panel cannot render a judgment.

[6]

Accordingly, the appeal shall be re-heard by a differently constituted
    panel on an expedited basis. The parties may contact the Courts Senior Legal
    Officer to discuss arrangements.

Alexandra Hoy
    A.C.J.O.

K. Feldman J.A.

Grant Huscroft J.A.


